DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PATRICK ROMEUS,
                              Appellant,

                                     v.

                          SANDRA ROMEUS,
                              Appellee.

                              No. 4D20-2409

                               [July 1, 2021]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael I. Rothschild, Judge; L.T. Case
No. FMCE 19-012177 (44)(93).

  Kimberly H. Schultz of Kimberly H. Schultz, P.A., Plantation, for
appellant.

  Natalie Suzanne Kay of Kelley Kronenberg, Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.